     Case 2:21-cv-00030-WBS-AC Document 8 Filed 01/12/21 Page 1 of 4


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   SHASTA LINEN SUPPLY, INC., on           No. 2:16-cv-158 WBS AC
     behalf of itself and all others
13   similarly situated,
14                Plaintiff,
15       v.                                  ORDER RELATING CASES
16   APPLIED UNDERWRITERS, INC.;
     APPLIED UNDERWRITERS CAPTIVE
17   RISK ASSURANCE COMPANY, INC.;
     CALIFORNIA INSURANCE COMPANY;
18   and APPLIED RISK SERVICES,
     INC.,
19
                   Defendants.
20
21

22

23

24

25

26
27

28
                                         1
     Case 2:21-cv-00030-WBS-AC Document 8 Filed 01/12/21 Page 2 of 4


1
     PET FOOD EXPRESS LTD, and ALPHA
2    POLISHING, INC. d/b/a GENERAL
     PLATING CO., on behalf of
3    themselves and all others               No. 2:16-cv-1211 WBS AC
     similarly situated,
4
                  Plaintiffs,
5
         v.
6
     APPLIED UNERWRITERS, INC.;
7    APPLIED UNDERWRITERS CAPTIVE
     RISK ASSURANCE COMPANY, INC.;
8    CALIFORNIA INSURANCE COMPANY,
     INC., and APPLIED RISK
9    SERVICES, INC.,
10                 Defendants.
11

12   APPLIED UNDERWRITERS, INC., a
     Nebraska corporation; and
13   APPLIED RISK SERVICES, INC., a
     Nebraska Corporation,,
14
                  Plaintiffs,
15
         v.                                  No. 2:20-cv-2096 WBS AC
16
     INSURANCE COMMISSIONER OF THE
17   STATE OF CALIFORNIA RICARDO
     LARA, in his official capacity;
18   CALIFORNIA DEPARTMENT OF
     INSURANCE DEPUTY COMMISSIONER
19   KENNETH SCHNOLL, in his
     official capacity; CALIFORNIA
20   DEPARTMENT OF INSURANCE DEPUTY
     COMMISSIONER BRYANT HENLEY, in
21   his official capacity; and DOES
     1-20,
22
                   Defendants.
23

24

25

26
27

28
                                         2
     Case 2:21-cv-00030-WBS-AC Document 8 Filed 01/12/21 Page 3 of 4


1
     CALIFORNIA INSURANCE COMPANY, a
2    New Mexico corporation,
3                  Plaintiff,
4        v.                                  No. 2:21-cv-30 JAM JDP
5    INSURANCE COMMISSIONER OF THE
     STATE OF CALIFORNIA RICARDO
6    LARA, in his official capacity;
     CALIFORNIA DEPARTMENT OF
7    INSURANCE DEPUTY COMMISSIONER
     KENNETH SCHNOLL, in his
8    official capacity; CALIFORNIA
     DEPARTMENT OF INSURANCE DEPUTY
9    COMMISSIONER BRYANT HENLEY, in
     his official capacity; and DOES
10   1-20,
11                 Defendants.
12

13
                                  ----oo0oo----
14
                 Examination of the above-entitled actions reveals that
15
     they are related within the meaning of Local Rule 123(a), because
16
     all three cases appear to involve the legality of same or similar
17
     transactions and the court’s rulings on those transactions.
18
     Accordingly, the assignment of the matters to the same judge is
19
     likely to effect a substantial saving of judicial effort and is
20
     also likely to be convenient for the parties.
21
                 The parties should be aware that relating the cases
22
     under Local Rule 123 merely has the result that both actions are
23
     assigned to the same judge; no consolidation of the actions is
24
     effected.    Under the regular practice of this court, related
25
     cases are generally assigned to the judge and magistrate judge to
26
     whom the first filed action was assigned.
27
                 IT IS THEREFORE ORDERED that the actions denominated
28
                                         3
     Case 2:21-cv-00030-WBS-AC Document 8 Filed 01/12/21 Page 4 of 4


 1   Shasta Linen Supply, Inc. v. Applied Underwriters, Inc., 2:16-cv-

 2   00158 WBS AC, Pet Food Express Ltd. v. Applied Underwriters Inc.,

 3   No. 2:16-cv-01211 WBS AC, Applied Underwriters, Inc. v. Lara,

 4   2:20-cv-02096 WBS AC, and California Insurance Co. v. Lara, No.

 5   2:21-cv-30 JAM JDP, be, and the same hereby are, deemed related.1

 6   The case denominated California Insurance Co. v. Lara, No. 2:21-
 7   cv-30 JAM JDP, shall be reassigned to the Honorable WILLIAM B.
 8   SHUBB.   Any dates currently set in the reassigned case only are

 9   hereby VACATED.   Henceforth, the captions on documents filed in

10   the reassigned case shall be shown as California Insurance Co. v.

11   Lara, No. 2:21-cv-30 WBS AC.

12             IT IS FURTHER ORDERED that the Clerk of the Court make

13   an appropriate adjustment in the assignment of cases to

14   compensate for this reassignment.

15   Dated:   January 11, 2021

16

17

18

19

20
21

22

23

24

25

26
27        1    The court previously related Case Nos. 2:16-cv-00158
     WBS AC, 2:16-cv-01211 WBS AC, and 2:20-cv-2096 WBS AC.
28
                                         4
